DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on October 23, 2019. 
This action is in response to amendments and/or Remarks filed on May 2, 2022. In the current amendment, claims 1-5 are amended. No claims are cancelled. Claims 6 and 7 are new. Claims 1-7 are pending. 
In response to amendments and/or Remarks filed on May 2, 2022, the objection to the title made in the previous office action has been withdrawn. 
In response to amendments and/or Remarks filed on May 2, 2022, the objection to claims 1-5 made in the previous office action has been withdrawn.
In response to amendments and/or Remarks filed on May 2, 2022, the 35 U.S.C. 103 claim rejections applied to claims 1-5 made in the previous office action have been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, 
	Claim 6 recites “the highest strength” and “the basic period”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, these limitations will be interpreted as a highest strength and a basic period. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Step 1 Analysis: Claim 1 is directed to a machine learning method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 1 recites the following limitations:
generating… a sine wave using a basic period of input data having a periodic property;
This limitation requires generating a sine wave using a period of input data that has a periodic property. This recitation falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. The claim recites additional limitations: 
determining a sampling period based on a degree of roundness of an attractor, the attractor being generated from the sine wave, and the degree of the roundness of the attractor indicating a degree to which the attractor becomes a complete circle;
sampling the input data at the determined sampling period to generate a pseudo attractor
These limitations require determining a sampling period based on a degree of roundness of an attractor and sampling the input data to generate a pseudo attractor. Both of these steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 1 recites an abstract idea. 
Step 2A Prong Two Analysis: 
The abstract idea of Claim 1 is not integrated into a practical application because the additional elements recited in Claim 1 are:
by a computer, 
and performing machine learning by using the pseudo attractor.
Instructions to apply the abstract idea on generic computer components (by a computer,) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, the recitation of “and performing machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the pseudo attractor in the realm/technological environment of machine learning. See MPEP 2106.05(f). Therefore, claim 1 is directed to an abstract idea. 
Step 2B Analysis: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (by a computer,) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. The recitation of “and performing machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the abstract idea in a particular technological environment. See MPEP 2106.05(f). Therefore, Claim 1 is subject-matter ineligible. 

Regarding Claim 2, 
Claim 2 is dependent on claim 1 and recites an additional limitation: 
setting intervals for extracting data; 
that is directed to the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. The claim recites additional limitations: 
extracting data from the sine wave by using each of the intervals;
generating an attractor for each of the intervals by using the extracted data; 
and determining the sampling period based on the degree of roundness of the attractor that corresponds to each of the intervals.
These limitations require extracting data from the sine wave, generating an attractor and determining a sampling period based on a degree of roundness of an attractor. These steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 2 recites an abstract idea. This claim does not recite any additional elements beyond those recited in claim 1, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 3, 
Claim 3 is dependent on claim 2 and recites additional limitations: 
calculating a variance value of a radius of the attractor that corresponds to each of the intervals; 
and determining, as the sampling period, an interval at which the variance value becomes smallest.
These limitations require calculating variances of the radius of an attractor and determining a variance value that is the smallest of the variances. Both of these steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 3 recites an abstract idea. This claim does not recite any additional elements beyond those recited in claim 2, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 4, 
Step 1 Analysis: Claim 4 is directed to a non-transitory computer-readable recording medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Claim 4 recites the following limitations:
generating a sine wave using a basic period of input data having a periodic property;
This limitation requires generating a sine wave using a period of input data that has a periodic property. This recitation falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. The claim recites additional limitations: 
determining a sampling period based on a degree of roundness of an attractor, the attractor being generated from the sine wave, and the degree of the roundness of the attractor indicating a degree to which the attractor becomes a complete circle;
sampling the input data at the determined sampling period to generate a pseudo attractor
These limitations require determining a sampling period based on a degree of roundness of an attractor and sampling the input data to generate a pseudo attractor. Both of these steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 4 recites an abstract idea. 
Step 2A Prong Two Analysis: 
The abstract idea of Claim 4 is not integrated into a practical application because the additional elements recited in Claim 4 are:
A non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute a process, 
and performing machine learning by using the pseudo attractor.
Instructions to apply the abstract idea on generic computer components (A non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute a process,) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, the recitation of “and performing machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the pseudo attractor in the realm/technological environment of machine learning. See MPEP 2106.05(f). Therefore, claim 4 is directed to an abstract idea. 
Step 2B Analysis: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (A non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute a process,) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. The recitation of “and performing machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the pseudo attractor in a particular technological environment of machine learning. See MPEP 2106.05(f). Therefore, Claim 4 is subject-matter ineligible. 

Regarding Claim 5, 
Step 1 Analysis: Claim 5 is directed to an information processing apparatus comprising a memory and a processor…, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Claim 5 recites the following limitations:
generate a sine wave using a basic period of input data having a periodic property;
This limitation requires generating a sine wave using a period of input data that has a periodic property. This recitation falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. The claim recites additional limitations: 
determining a sampling period based on a degree of roundness of an attractor, the attractor being generated from the sine wave, and the degree of the roundness of the attractor indicating a degree to which the attractor becomes a complete circle;
sample the input data at the determined sampling period to generate a pseudo attractor
These limitations require determining a sampling period based on a degree of roundness of an attractor and sampling the input data to generate a pseudo attractor. Both of these steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 5 recites an abstract idea. 
Step 2A Prong Two Analysis: 
The abstract idea of Claim 5 is not integrated into a practical application because the additional elements recited in Claim 5 are:
a memory; and 
a processor coupled to the memory and the processor configured to: 
and perform machine learning by using the pseudo attractor.
Instructions to apply the abstract idea on generic computer components (a memory; and a processor coupled to the memory and the processor configured to:) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, the recitation of “and perform machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the pseudo attractor in the realm/technological environment of machine learning. See MPEP 2106.05(f). Therefore, claim 5 is directed to an abstract idea. 
Step 2B Analysis: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (a memory; and a processor coupled to the memory and the processor configured to:) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. The recitation of “and perform machine learning by using the pseudo attractor.” amounts to mere instruction to “use” or apply the abstract idea of the pseudo attractor in the particular technological environment of machine learning. See MPEP 2106.05(f). Therefore, Claim 5 is subject-matter ineligible.

Regarding Claim 6, 
Claim 6 is dependent on claim 1 and recites an additional limitation: 
setting the basic period of the input data to an average frequency
that are directed to the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. The claim recites additional limitations: 
obtaining a frequency with the highest strength by analyzing a frequency spectrum for each time-series section of the input data;
averaging frequencies over all time-series sections; and  
These limitations require analyzing a frequency spectrum for a highest frequency and averaging the frequencies. These steps fall within the mathematical concept grouping of abstract ideas. Thus, claim 6 recites an abstract idea. This claim does not recite any additional elements beyond those recited in claim 1, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 7, 
Claim 7 is dependent on claim 1 and recites an additional limitation: 
estimating a shape of a circle configured by the attractor using a radius while changing an interval for extracting data from the sine wave. 
that are directed to the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. 
Thus, claim 7 recites an abstract idea. This claim does not recite any additional elements beyond those recited in claim 1, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Response to Arguments
Objections to the Title: 
Applicant’s argument: 
“The title is objected as being “not descriptive”. By this reply, the title has been amended in order to be more descriptive. Accordingly, withdrawal of the title objection is respectfully requested.”

Response: 
Applicant’s argument has been fully considered and is persuasive. The objection to the specification due to the tile of the application has been withdrawn. 

Claim Objections: 
Applicant’s argument: 
“Claims 1-5 are amended as including an informality. Claims 1-5 are amended to remove the informality. Accordingly, withdrawal of the objection is respectfully requested.”

Response: 
Applicant’s argument has been fully considered and is persuasive. The claim objections made in the previous office action have been withdrawn.

35 U.S.C. 112: 
Applicant’s argument: 
“Claims 1-5 are rejected under 35 U.S.C. §112(b) as being indefinite. By the foregoing amendments, the claims have been amended to more particularly out and distinctly claim their subject matter. Accordingly, withdrawal of the rejection is respectfully requested.”

Response: 
The previous grounds of 112(b) rejection made in the previous office action have been withdrawn. However, claim 6 remains rejected under 35 U.S.C. 112(b), as necessitated by amendments. 

35 U.S.C. 101: 
Applicant’s argument: 
“As Applicant explained in the Claim Rejection under 35 U.S.C. §103 set forth
above, Applicant believes that the features of amended claim 1 as discussed above
include unconventional features, for example, that are distinguishable over the
reference cited by the Office Action. As a result, Applicant believes that these
features are “unconventional in combination,” and provides “significantly more” than
the judicial exception. Therefore, Applicant believes that amended claim 1 is patent
eligible for at least the reasons set forth above. Independent claims 4 and 5, and
dependent claims 2-3, 6 and 7 are directed toward patent eligible subject matter for
at least similar reasons.”

Response: 
Examiner respectfully disagrees. The analysis concerning if an additional element is well-understood, routine, and conventional only applies to the additional elements present within the claim. This analysis does not apply to the abstract idea itself. The additional elements of claim 1 only recite mere instructions to apply language and generic computer components. Both of these additional elements do not represent a practical application of an abstract idea and they do not result in an inventive concept or significantly more. Finally, the amendment to claim 1 only further limits that the degree of roundness of an attractor indicates a degree to which the attractor becomes a complete circle. This amendment remains part of a limitation that is treated as a mathematical concept, which is grouped under an abstract idea. There are no additional elements in claim 1 that integrate the abstract idea into a practical application or are significantly more. Therefore, claim 1 remains rejected under 35 U.S.C. 101. Please see pages 3-5 of this office action for a detailed analysis of claim 1. 

35 U.S.C. 103: 
Applicant’s argument: 
“However, as is apparent from the description itself, Applicant notes that the size of the scaling area representing the number of points as in Brandstater is substantially different from “the degree of the roundness of the attractor indicating a degree to which the attractor becomes a complete circle,” as specifically recited in amended claim 1. As a result, Applicant believes that Pereira and Brandstater even combined show or suggest, for example, “determining a sampling period based on a degree of roundness of an attractor, the attractor being generated from the sine wave, and the degree of the roundness of the attractor indicating a degree to which the attractor becomes a complete circle,” as specifically recited in amended claim 1.”

Response: 
Applicant’s argument has been fully considered and is persuasive. The 35 U.S.C. 103 claim rejection applied to claims 1-5 have been withdrawn in view of amendments to claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-7 has been searched with respect to prior art, but no combination of prior art which teaches all of the limitations of claims 1-7 have been uncovered. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125                          

/BRIAN M SMITH/Primary Examiner, Art Unit 2122